Case 1:20-cv-12291-WGY Document1 Filed 12/28/20 Page 1of11 iQ,

 

Pro Se | (Rev. 09/16) Complaint for a Civil Case

RECEIVED IN ‘
UNITED STATES DISTRICT COURT DATE ESE, 5

for the

District of Massachusetts

) Case No.

 

(to be filled in by the Clerk's Office)

Jury Trial: (check one) “No

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint. If
the names of all the plaintiffs cannot fit in the space above, please
write "see attached" in the space and attach an additional page
with the full list af names.)

Berta Her nande-v- See attache

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list af names.)

ote

 

 

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed,

Name “Perle Hernan de T
Street Address [dU Winter Ke Bed

 

 

 

 

City and County M\2d fo rd

State and Zip Code M A  p2/s 5S

Telephone Number &/7 ~ §3¢4¢ -73/3

E-mail Address bornander Ler fe @ bet mice ts Corn

 

Page | of 5
Case 1:20-cv-12291-WGY Document1 Filed 12/28/20 Page 2 of 11

i,

 

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

B.

The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant, include
the person's job or title (mown). Attach additional pages if needed.

Defendant No. 1

 

 

 

 

 

 

Name Lefendant Donald Tra np
Job or Title (ykown) Street §— “Dy ges Senet

Address Tre White (Ause

City and County Washingsor Dec -

State and Zip Code {[A_3

Telephone Number E-mail Mo Via :

Address (if known)

 

Defendant No. 2

 

 

 

 

 

 

Name Ttendant ACLUM C Kavin )
Job or Title (finown) Steet Prd g ke  Q/firne uy

Address Rll Gongress 3s}

City and County 22 2D Sf? wr, LM /

State and Zip Code 7 A. p2tllo

Telephone Number E-mail 1 d LnA/) - Ls C- Bian

Address (if known) : - ~

 

Defendant No. 3

 

 

 

 

 

 

 

Name Baslon 2 bie. Hes [th Comms
Job or Title (mown) Street OOVorrmeut Eroussinr fer Y. Homeless
Address Ral MASS Gre
City and County Bo s+c Fr
State and Zip Code MA OVS
Telephone Number E-mail
Address (if k:own)
Defendant No. 4 The “Po lee, the FI, CIR
Name Av Ss A ;

Ogouri ty fevers.

Page 2 of $
Case 1:20-cv-12291-WGY Document1 Filed 12/28/20 Page 3 of 11

3p

 

Pro Se | (Rev. 09/16) Complaint for a Civil Case
The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant, include
the person's job or title (known). Attach additional pages if needed.

Defendant No.5
Name
Job or Title (if known) Street
Address
City and County
State and Zip Code
Telephone Number E-mail
Address (if known)

Defendant No. &
Name
Job or Title (if gown) Street
Address
City and County
State and Zip Code
Telephone Number E-mail
Address (if known)

Defendant No.}
Name
Job or Title (if krown) Street
Address
City and County
State and Zip Code
Telephone Number E-mail
Address (if known)

Defendant No. 8
Name

Woods Mallen — .
Woods Malle — sno yosalees

 

 

 

 

 

 

ZG) MASS are.
Bosttn

MA DPI
3@ mer ol

 
 

Gr vowtnmunct Provis fin for Vonahes 5
JO _BSamersel 3
FZesten 7

LAR _2elo€k

 

 

Hace He Home trogram _
Gavexrnment Rovissinn for he. Ternales$
BG, WAGs AV
Bre? , MP 6?

DM Pr oR

 

 

ino, Street Inn.
ee yearn meek. Prousston “for

{1} Up Hay ga7 Ave

Lhe [fomelcos

Page 2 of 5
Case 1:20-cv-12291-WGY Document1 Filed 12/28/20 Page 4 of 11

See attach ment )2¥

Pro Se I (Rev. 09/16) Complaint for a Civil Case

B.

The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant, include
the person's job or title (i mown). Attach additional pages if needed.

Defendant No. 30

 

 

 

 

 

Defendant No.
Name Grand Wheeler Lope] vy
Job or Title (ferown) Street Ge yervwrnek Frans ior. far he Mrmifers
Address 77) mMaéss AY
City and County ‘Bo s fo
State and Zip Code mM BD 2S
Telephone Number E-mail Tel. (olt- PIA- Gy Ze
Address (if known)

 

Dan C.\aque

 

 

 

 

Name

Job or Title (Vino) Steet — “Dayconratric PAATCH VU2S (On,
Address rau Harriton A Ve

City and County Bo er Mn A

State and Zip Code “A BR. © 2\ L¥

Telephone Number E-mail
Address (if nown)

Defendant No. @}

 

Te\ wih- §7A-4YADW
pan. clague @Q ainestreehm . Org

 

 

Name Ee ol ‘aa rref7
Job or Title (sown) Street Mane Ger
Address BG4 Wass Ave

 

 

 

 

City and County “Py aston 2 LW B

State and Zip Code MPs Ori LX
Telephone Number E-mail L(V—uU ly -GbaRm
Address (if town)

 

Defendant No. ¢3,

Anis’ Stauffer Lia
Name Clinician -
Place Wek |e VO G7 ew
py Harris Ave
Béston , MA

MA. oall©

Te - (l- BAF~-~ BAE(

\
“Gee attach mont +

He, LMFT

Page 2 of 5
Case 1:20-cv-12291-WGY Document1 Filed 12/28/20 Page 5 of 11

}2 Ac William Barr 130
Attorney Co/ensral OC
Prosi kerk Tramps Dla
Wosnye DW.G -
WS.

4 Guage Dyett Cavanoud ‘a

15 Fo Cameron
Exeturiye Diveene

Govern mark Yrovission Gor te Homaless
— Boston Pullra heal Comr3$i0

A~ Woods Mullen | :

A. Somerset ow Sofpole Uniersity

4- Ane street inn >

5- ‘Place pA& Hine {OD TaAW |
(9 - The Grand Western + del ‘Plus
Case 1:20-cv-12291-WGY Document1 Filed 12/28/20 Page 6 of 11

~e

 

Pro Se | (Rev. 09/16) Complaint for a Civil Case
Job or Title if nown) Street

Address
City and County
State and Zip Code

 

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Il. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

[-~ Federal question L-™ Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that ,
are at issue in this case. here ndant Trump, pependant ACLU M CMI) Th Secu ie ty i
Ed Cameron, \ydaa Pratt Cave naa Police, FOR, AN

AG willlam Parr
See attech ment

B. If the Basis for Jurisdiction Is Diversity of Citizenship

 

1. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) Becta er nan ad @ Ce , is acitizen of the
State of (name) A aS SA ah use Hes

 

b. If the plaintiff is a corporation

The plaintiff, (name) , is incorporated under the laws of the State of

 

(name) , and has its
principal place of business in the State of (name)

 

Page 3 of 5
3. © Bacon povllre [ an EMIS ELON
UV Ae sh Seay ty freed. Dice, FAI, eI,

_ SF Woods muller

a So mar kT ax Sau fre [é Universita
_ 4. Place Me Ham Prag

6 Pie treet pan

vy 4- Grand waster jfetel Plus:

- jO- Dan Clagae
~“I[- Ed Warren
ile- Keys atau ffer
(S- AG William Bary
v I. Judge Bret
iS. Ed Camere”

CavaneVg h
Case 1:20-cv-12291-WGY Document1 Filed 12/28/20 Page 8 of 11 15

 

Pro Se | (Rev. 09/16) Complaint for a Civil Case
(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual
The defendant, (name) _, is a citizen of the State of (name) . Or is a citizen of

(foreign
nation)

b. If the . defendant is a
corporation

The defendant, (name) _ nald , is incorporated under
the laws of the State of frame) Mh. Gov. Drow vclowe por the Lbomelecs » and has its
principal place of business in the State of fname) Was htnato ry YD: (..

Or is incorporated under the laws of (foreign nation) ’

 

 

 

and has its principal place of business in (name)

See atta ch ment.

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

 

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

Qing +hougand nine hundred. ninety —nine tr, {ion
Wen cks.

nine Hhoagand nine hundred ninety-nine ni Won ond CevO
TI. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the

facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was

involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including

the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and

i. a short and Siders ent f ie claim in a separate paragraph. arte additional pa ana ep if needed. La ban,

Oy Gon booed ool eat, pe chy hack 4 aed by Verd 3 Vad (ne hao
preokrg. das eta with of Rema oh Cavrale sas aie
Wot 4et me. pat fre spl many Sorte’ Os” anh ot
WX, 6st om asstraexek me, bts
ok ca Soe “ [+ could wot Avot and
TDW Feat Tig, hmaes Ww
Viner dancer et Nees in Addition my Claiw in I agit

due Federal Court was Not
(LA QO (ere t ea as Meh
“ gov cen Salen, FBLCis® an, LAM

Peeenday wou ~f & Page 4 of 5

(Pee Mav A) owl am
Whi 43,6 wera 0
oa
7 Defendant Cake 201 Pk WAY cbadkseen
51 Conay es gt Boston INK ‘° ms Afeaes-#2pp8/20 Page 9 of 11 Jo A

3- Boston Pollies hlen (ah Comuatssror
sa Mass Ave. Rost, MA parig

aha Police, FBL, CIA
AS A Security Voy ces.
Eq{ Mass ae Roster MA O21t&
4 Woods Mullen
SA prass Aue Bosh PVR O8TLE
9~ Yomarset at Sufppolk Universs 79
(O Somer svt s+ Bost MA oe) 5&

lp ~ “Place YUL ary
Sq fase Ave Raster Mh S218

“T- “Ope oheeet Chh
4 wh 021 8
Case 1:20-cv-12291-WGY Document1 Filed 12/28/20 Page 10 of 11 lb

 

Pro Se t (Rev. 09/16) Complaint for a Civil Case

IV.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

unitive money damages, F Qu araw to My Onred. settle Ae LN
Oryit Actin Prigeeve fanaa WGEY- inet LG: FaLG rEenefr oT
f 7

 
   
 

diline thousand. Nine Nix Beye Nive Pet ML On: Qo tes o
nine thousand ynif,e huvdre Ninety —-vnirte bitla7 AVA CROCENTS. ~

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk's Office may result
in the dismissal of my case.

Date of signing:
Dec ay, 020

Signature of Plaintiff (autre Z| Vira,

Printed Name of Plaintiff Beri \herna nd Ze
B, For Attorneys

Date of signing:

Signature of Attorney

Page 5 of 5
Case 1:20-cv-12291-WGY Document1 Filed 12/28/20 Page 11 of 11

 

Pro Se 1 (Rev, 09/16) Complaint for a Civil Case

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Street Address

 

State and Zip Code

 

Telephone Number

 

E-mail Address

 

Page 6 of 5
